Exhibit 10.1

 

RETIREMENT, CONSULTING AND NONCOMPETITION AGREEMENT

 

This Retirement, Consulting and Noncompetition Agreement (the “Agreement”) is
made and entered into as of this 30th day of June, 2005, by and between John G.
Briner (“Consultant”) and Western Sierra Bancorp, a California corporation
(“Bancorp”), (collectively, the “parties”).

 


RECITALS

 

A.            Consultant desires to retire from his full-time salaried position
with Bancorp and its subsidiaries effective June 30, 2005, and Bancorp desires
to obtain the services of Consultant upon Consultant’s retirement from Bancorp;

 

B.            Consultant’s knowledge of Bancorp and the banking industry is
highly valuable to Bancorp and its subsidiaries;

 

C.            The parties recognize and acknowledge the interest of Bancorp and
its subsidiaries in protecting its business and goodwill and that Section 16601
of the California Business and Professions Code authorizes this Agreement for
such purpose;

 

D.            Bancorp desires to retain Consultant to serve on an independent
contractor basis on an as-needed basis; and

 

E.             Consultant will perform such consulting services and not compete
with the business of the Bancorp or its subsidiaries in order to protect the
business and goodwill of such businesses, provided Consultant serves on the
Board of Directors of Bancorp and Bancorp agrees to pay Consultant fees in
accordance with the terms and conditions hereinafter set forth.

 

In consideration of the services to be performed in the future as well as the
mutual promises and covenants herein contained, it is agreed as follows:

 

1.             Consultant Services; Bancorp’s Responsibilities.

 

(a)           Consultant’s Services.  Consultant agrees to provide consulting
services as requested by Bancorp for the Term (as defined in Section 2 below). 
At the request of Bancorp, the Consulting Services may be provided by telephone
or at a site or sites other than at the offices of Bancorp.  Furthermore,
Consultant agrees to serve as the Chairman of the Board of Auburn Community Bank
and serve as a director of Bancorp.

 

(b)           Bancorp’s Responsibilities.  Bancorp shall cooperate with
Consultant to accomplish the purposes of this Agreement.  Bancorp shall provide
all administrative facilities and support necessary for the accomplishment of
the Consulting Services.  Furthermore, Bancorp agrees to appoint Consultant as
the Chairman of the Board of Auburn Community Bank and to appoint Consultant to
the Board of Directors of Bancorp effective July 8, 2005.

 

1

--------------------------------------------------------------------------------


 

2.             Term.  Subject to the provisions for termination provided in
paragraph 6, the term of this Agreement shall begin June 30, 2005 (“Commencement
Date”) and end at the time that Consultant ceases to be a director of Bancorp
(the “Term”).

 

3.             Fees.  Bancorp agrees to pay to Consultant concurrent with
Consultant’s execution of this Agreement, which Consultant agrees to accept as
full payment for his retirement, the automobile which has been previously
provided to Consultant by Auburn Community Bank, the full vesting of
Consultant’s Salary Continuation Agreement and a cash payment of $247,500,
subject to reduction for taxes incurred.  Furthermore, Bancorp agrees to pay to
Consultant, which Consultant agrees to accept as full payment for the
performance of Consulting Services and for Consultant complying with the
noncompetition and nonsolicitation provision in Section 8 below, $100 per hour
for each hour that Consultant provides Consulting Services requested in writing
by the President/CEO of Bancorp.   Consultant acknowledges that Bancorp is under
no obligation to utilize Consultant’s services.  The consultant fees provided in
this Section 3 shall be paid by Bancorp to Consultant on a monthly basis.  In
addition, Bancorp agrees that Consultant will be paid for his service as the
Chairman of the Board of Auburn Community Bank, as well as director fees for
serving on the Board of Directors of Bancorp, consistent with director fees paid
by Auburn Community Bank and Bancorp, as applicable.

 

4.             Business Expenses.  Consultant shall be reimbursed for the
reasonable out-of-pocket business expenses incurred or paid by him in the
provision of Consulting Services under this Agreement, as customarily
reimbursable to independent contractors and as approved by the Bancorp which
approval shall not be unreasonably withheld.

 

5.             Independent Contractor.  Bancorp and Consultant acknowledge that
during the Term Consultant will not be an employee of Bancorp and will be
working as an independent contractor for Bancorp.  Accordingly, Consultant shall
be responsible for payment of all taxes including federal, state and local taxes
arising out of Consultant’s activities in accordance with this Agreement,
including by way of illustration but not limitation, federal and state income
tax, social security tax, unemployment insurance taxes, and any other taxes or
business license fees as required.  Consultant shall not earn any additional
medical, dental, life insurance, retirement benefits, paid vacations or sick
leave or any other employee benefits, including the use of an automobile or an
auto allowance as a result of his providing Consulting Service to Bancorp,
provided, however, that Consultant will receive all benefits which are provided
to other employees who retire from service to Bancorp and/or its subsidiaries.

 

6.             Termination of Agreement.  If this Agreement is terminated
pursuant to this paragraph 6, Bancorp shall have no further liability to
Consultant other than for fees or expenses incurred as of the date of
termination but not yet paid.

 

(a)           Termination by Death or Disability.  Bancorp may terminate this
Agreement by written notice to Consultant if, during the term of this Agreement,
Consultant shall become incapable of fulfilling his obligations hereunder
because of death, injury or physical or mental illness.  Termination for reason
of disability shall be effective immediately as of the date of said notice.

 

2

--------------------------------------------------------------------------------


 

(b)           Termination by Bancorp by Failure to Nominate and Elect.  Bancorp
may terminate this Agreement by failing to nominate and elect Consultant to the
Board of Directors at any annual meeting of shareholders of Bancorp.

 

(c)           Termination by Sale of Bancorp.  This Agreement will terminate
upon the sale or merger of Bancorp whereby shareholders of Bancorp own less than
51% of the resulting entity following such sale or merger.

 

(d)           Termination by Consultant Without Cause.  Consultant may terminate
this Agreement without cause by giving Bancorp thirty (30) days written notice
of said termination and resignation from the Board of Directors of Bancorp.

 

7.             Indemnification.  To the extent permitted by law and the articles
and bylaws of Bancorp, Bancorp shall indemnify, defend and hold Consultant
harmless against any and all claims as may be asserted by any third party
against Consultant based on the performance of Consultant’s services under the
terms of this Agreement.

 

8.             Noncompetition and Nonsolicitation.  Consultant shall not, during
the Term, directly or indirectly, either as an employee, employer, consultant,
agent, principal, partner, shareholder, corporate officer, director, or in any
other individual or representative capacity, engage or participate in any
competing bank or financial institution or financial services business for any
bank or financial institution or financial services business that has an office
within 30 miles of any head office or branch office of any subsidiary bank of
Bancorp.  Consultant hereby acknowledges the particular value to Bancorp and its
subsidiaries of this Section 8, the loss of which cannot be reasonably or
adequately compensated in an action at law or in arbitration.  Therefore,
Consultant expressly agrees that Bancorp, in addition to any and all other
rights or remedies that Bancorp shall possess, shall be entitled to injunctive
and other equitable relief to prevent or remedy a breach of this Section 8 by
Consultant, without the necessity of posting any bond.  During the Term,
Consultant also agrees not to (i) compete with Bancorp or any of Bancorp’s
subsidiaries (collectively referred to as the “WSB Group”), (ii) induce of any
customer of any entity in the WSB Group to breach a contract with any entity in
the WSB Group, (iii) induce of any employee or agent of any entity in the WSB
Group to terminate his or her employment or agency relationship with any entity
in the WSB Group, or (iv) initiate any legal action (except to enforce
Consultant’s rights under this Agreement) against any entity in the WSB Group or
any of the officers or directors of any entity in the WSB Group.  Furthermore,
Consultant agrees not to compete as provided in this section for one year
following termination under Section 6(b), and two years following termination
under Sections 6(c) and 6(d).

 

9.             Miscellaneous.

 

(a)           Entire Agreement.  This Agreement supersedes any and all other
agreements between Consultant and Bank, either oral or in writing, among the
parties hereto with respect to the Consultant’s retirement and consulting
services and contains all of the promises and agreements among the parties with
respect to such retention.  Each party acknowledges that no representations,
promises or agreements, oral or otherwise, have been made by any party or anyone
acting on behalf of a party which are not embodied herein, and that no other
agreement, statement, representation or promise with respect to such retention
not contained

 

3

--------------------------------------------------------------------------------


 

in this Agreement shall be valid or binding.  Any modification, waiver or
amendment of this Agreement will be effective only if it is in writing and
signed by the party to be charged.

 

(b)           Arbitration.  Except as provided in Sections 8 and 9(d), any
controversy or claim arising out of or relating to this Agreement, or breach of
this Agreement, shall be settled by arbitration in accordance with the
Commercial Arbitration Rules of the American Arbitration Association, and
judgment on the award rendered by the arbitrators may be entered in any court
having jurisdiction.  There shall be three arbitrators, one to be chosen
directly by each party, and the third arbitrator to be selected by the two
arbitrators so chosen.  If any arbitration proceeding is brought for the
enforcement of this Agreement or because of an alleged dispute, breach or
default in connection with this Agreement, (i) the nonprevailing party shall pay
the fees of the arbitrators and all other costs of the arbitration, including
the cost of any record or transcripts of the arbitrations and administrative
fees; and (ii) the prevailing party shall be entitled to recover reasonable
attorney’s fees and any other costs and expenses incurred in that action or
proceeding, in addition to any other relief to which it or he may be entitled.

 

(c)           Choice of Law and Forum.  This Agreement shall be governed by and
construed in accordance with the laws of the State of California, except to the
extent preempted by the laws of the United States.  Any action or proceeding
brought upon, or arising out of, this Agreement or its termination shall be
brought in a forum located within the County of Sacramento, State of California,
and Consultant hereby agrees to be subject to service of process in California.

 

(d)           Disclosure of Information.  Consultant recognizes and acknowledges
that the WSB Group possesses trade secrets and other confidential and/or
proprietary information concerning the business affairs and methods of operation
of the WSB Group which constitute valuable, confidential, and unique assets of
the business of the Bancorp (“Proprietary Information”), which the WSB Group has
developed through a substantial expenditure of time and money and which are and
will continue to be utilized in business operations of the WSB Group and which
are not generally known in the trade.  At any time before or after termination
of this Agreement, Consultant agrees not to disclose to anyone any Proprietary
Information for any reason or purpose whatsoever and not to make use of any
Proprietary Information for his own purposes or for the benefit of anyone other
than the WSB Group under any circumstances.  For purposes of this paragraph
9(d), Proprietary Information includes, without limitation, all information
regarding services, processes, know-how, service development, business plans,
strategic plans, labor relations, research, finances, marketing, assessments,
costs, benefits, and any other confidential matters relating to the WSB Group. 
Consultant hereby acknowledges the particular value to the Bancorp of this
paragraph 9(d), the loss of which cannot be reasonably or adequately compensated
in an action at law or in arbitration.  Therefore, Consultant expressly agrees
that Bancorp, in addition to any other rights or remedies that Bancorp shall
possess, shall be entitled to injunctive and other equitable relief to prevent
or to remedy a breach of this paragraph 9(d) by him, without the necessity of
posting any bond.

 

4

--------------------------------------------------------------------------------


 

(e)           Severability.  In the event that any term or condition contained
in this Agreement shall, for any reason, be held by a court of competent
jurisdiction to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other term or
condition of this Agreement, but this Agreement shall be construed as if such
invalid or illegal or unenforceable term or condition had never been contained
herein.  It is the intention of the parties that the noncompetition covenants in
Section 8 shall be enforced to the greatest extent (but to no greater extent) in
time, area, and degree of participation as is permitted by the law of that
jurisdiction whose law is found to be applicable to any act allegedly in breach
of the covenants.  It being the purpose of this Agreement to govern competition
by Consultant, the covenants in Section 8 shall be governed by and construed
according to that law (from among those jurisdictions arguably applicable to
this Agreement and those in which a breach of said Section is alleged to have
occurred or to be threatened) which best gives them effect.

 

IN WITNESS WHEREOF, the parties hereto have executed this Consulting and
Noncompetition Agreement as of the date first above written, in the City of
Cameron Park, California.

 

 

 

 

 

 

CONSULTANT

 

 

 

 

 

DATED:

June 30, 2005

 

 

 

/s/ John G. Briner

 

 

 

 

 

 

John G. Briner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WESTERN SIERRA BANCORP

 

 

 

 

 

 

 

 

 

 

 

 

DATED:

June 30, 2005

 

 

By:

/s/ Gary D. Gall

 

 

 

 

 

 

President/Chief Executive Officer

 

5

--------------------------------------------------------------------------------